DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2018 was filed after the mailing date of the application on 10/05/2018 and 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3, 7 – 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen et al US Publication 2004/0260426 A1 in further view of Frerking US Publication 2012/0268240 A1.

With regards to Claims 1 and 14, Johannessen discloses:  A mobile safety basic control apparatus and method (FIG 1, items 1 & 10, Abstract & Paragraph [0016]) of a robot (Title & FIG 1, 3), having a handheld housing (FIG 1, 1 & 10), an emergency stop switching means (FIG 1, 10) arranged on the housing (Abstract), a communication apparatus (Paragraph [0033 – radio communication, wired or wireless communication]) for connecting the mobile safety basic control apparatus (1 & 10) to a robot controller (FIG 1, 1 – operating unit & 2 – control unit) of the robot (FIG 1, 3) for control purposes (Paragraph [0033]), and having a holder (1), connected to the housing (1), that is configured for mounting the mobile safety basic control apparatus (10) on a mobile terminal (FIG 1, 1 – shows the operating unit as a mobile device) having a terminal controller (FIG 2, 24 - CPU) and a screen (FIG 1, 5) configured to transmit inputs via the multi-touchscreen (22) to the terminal controller (21), characterized in that the mobile safety basic control apparatus (15) has a coding apparatus (25) configured so as, in a state in which the safety basic control apparatus (15) is mounted on the mobile terminal 
Johannessen fails to disclose: a multi-touchscreen configured to transmit inputs via the multi-touchscreen (22) to the terminal controller (21), characterized in that the mobile safety basic control apparatus (15) has a coding apparatus (25) configured so as, in a state in which the safety basic control apparatus (15) is mounted on the mobile terminal (20) by means of the holder (19), to automatically transmit at least one identification code identifying the mobile safety basic control apparatus (15) to the terminal controller (21) via the multi-touchscreen (22).  
Frerking discloses: a multi-touchscreen (Abstract & FIG 2, 4) configured to transmit inputs via the multi-touchscreen (Abstract) to the terminal controller (FIG 2, 7 - machine), characterized in that the mobile safety basic control apparatus (FIGS 3 – 5, 6a – 6c) has a coding apparatus (FIGS 3 – 5, shows pins; Paragraph [0026]) configured so as, in a state in which the safety basic control apparatus (6a – 6c) is mounted on (this is being interpreted broadly to mean placed on) the mobile terminal (FIG 2, 1) by means of the holder (1), to automatically transmit at least one identification code identifying the mobile safety basic control apparatus (6a – 6c) to the terminal controller (7 - machine) via the multi-touchscreen (4; see Paragraph [0026]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a multi-touchscreen configured to transmit inputs via the multi-touchscreen to the terminal controller, characterized in that the mobile safety basic control apparatus has a coding 
The motivation for doing this would have been in order to provide improved recognition of the authorization to operate a machine in the field of automation engineering (Frerking’s invention Paragraph [0008]).

With regards to Claim 2, Frerking discloses: characterized in that the coding apparatus (FIGS 3 – 5, shows pins) has two or more contact pins (FIG 3, shows 3 different pins) that, in a state in which the safety basic control apparatus (6a – 6c) is mounted on (this is being interpreted broadly to mean placed on) the mobile terminal (FIG 2, 1) by means of the holder (1), are in physical contact with the multi-touchscreen (Paragraph [0027]), specifically in a specific two-dimensional arrangement, representing the identification code (A1, A3 & C2), of the two or more contact pins (FIG 3, shows three contact pins) on the multi-touchscreen (Paragraph [0026 – 0028]).  

With regards to Claim 4, Frerking discloses: characterized in that the holder (1) is configured to mount (this is being interpreted broadly to mean placed on) the mobile safety basic control apparatus (6a – 6c) in a manner adjustable at an edge section (user placing safety basic control apparatus at any edge of the touch screen) of the mobile terminal (Paragraph [0026 – 0028]).  

With regards to Claim 5, Frerking discloses: characterized in that the holder (1) is configured to mount (this is being interpreted broadly to mean placed on) the mobile safety basic control apparatus (6a – 6c) in a manner displaceable along the edge section (user placing safety basic control apparatus at any edge of the touch screen) of the mobile terminal (Paragraph [0026 – 0028]).  

With regards to Claim 6, Frerking discloses: characterized in that the safety basic control apparatus (6a – 6c) has a manual operating means (user placing the 
 
With regards to Claim 12, Frerking discloses: characterized in that the mobile safety basic control apparatus (6a – 6c) has a multidimensional operating means or a multidimensional input means (Paragraph [0036]).  

With regards to Claim 15, Frerking discloses: transmitting the identification code (from pins in FIG 3) in the form of a specific two-dimensional arrangement of multiple touch contact points (FIG 6, shows two dimensional touch points) on the multi-touchscreen (4) of the mobile terminal (1), in particular characterized by the number of touch contact points (Paragraph [0026 – 0028]), by the relative6US National Stage of PCT/EP2017/061545 orientations of multiple touch contact points in relation to one another (Paragraph [0026 – 0028]) and/or by the orientation of a group of multiple touch contact points in contact with the multi-touchscreen (4) of the mobile terminal (1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625